DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings replacing Figure 1 in the present application were received on 07 December 2021.  These drawings are accepted.
Furthermore, it is noted that Figures 2-11 as originally filed in the Drawings received on 20 February 2020 are accepted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Xuezhen Tian on 07 December 2021.

The application has been amended as follows: 
The Claims dated 02/20/2020 have been amended as follows:
In Claim 6
In Claim 11, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 12, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 13, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 14, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 15, 
on line 1: --non-transitory -- has been inserted before “machine-readable medium”;
on line 2: “a highest similarity score” has been replaced with --the highest similarity score--.
In Claim 16, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 17, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.
In Claim 18, on line 1: --non-transitory -- has been inserted before “machine-readable medium”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

determining an approximate location of the ADV using a global positioning system (GPS location of the ADV); 
obtaining a section of a map having the GPS location of the ADV approximately at a center of the section of the map; 
determining a first set of a plurality of candidate cells of an ADV feature space of cells surrounding the ADV, the first set representing a coarse search space of the ADV feature space; 
for each candidate cell in the coarse search space, determining a similarity score between a feature space that surrounds the candidate cell (candidate cell feature space) and a feature space of the section of the map (map feature space) surrounding the GPS location of the ADV using a similarity metric; 
determining a location of the ADV with respect to the map feature space based at least in part on the candidate cell having a highest similarity score among the candidate cells of the coarse search space; and 
navigating the ADV based at least in part on the determined location of the ADV with respect to the map.

For example:
Oder et al. (US 2018/0067966 A1) teaches an invention directed to vehicle localization in which an environmental model generated using environmental data from a sensor onboard the vehicle is correlated with at least a portion of map data identified obtaining a section of a map having the GPS location of the ADV approximately at a center of the section of the map; determining a first set of a plurality of candidate cells of an ADV feature space of cells surrounding the ADV, the first set representing a coarse search space of the ADV feature space; for each candidate cell in the coarse search space, determining a similarity score between a feature space that surrounds the candidate cell (candidate cell feature space) and a feature space of the section of the map (map feature space) surrounding the GPS location of the ADV using a similarity metric; and determining a location of the ADV with respect to the map feature space based at least in part on the candidate cell having a highest similarity score among the candidate cells of the coarse search space.
Miksa et al. (US 2017/0052032 A1) teaches an invention for refining a vehicle location in an environment by comparing real-time sensor data about the environment of the vehicle with data in a digital map.  Based on the comparison, an accurate location of the vehicle relative to the digital map is determined.  Miksa, however, however, does not obtaining a section of a map having the GPS location of the ADV approximately at a center of the section of the map; determining a first set of a plurality of candidate cells of an ADV feature space of cells surrounding the ADV, the first set representing a coarse search space of the ADV feature space; for each candidate cell in the coarse search space, determining a similarity score between a feature space that surrounds the candidate cell (candidate cell feature space) and a feature space of the section of the map (map feature space) surrounding the GPS location of the ADV using a similarity metric; and determining a location of the ADV with respect to the map feature space based at least in part on the candidate cell having a highest similarity score among the candidate cells of the coarse search space 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669